‫)‪ (EEOC‬برابر روزگار مواقع کميشن )ای ای اوسی(‬
‫اور‬
‫شہری حقوق ڈويژن برائے محکمہ انصاف‪ ،‬دفتر خصوصی کونسل برائے اميگريشن – متعلقہ‬
‫)‪ (OSC‬نامناسب روزگارعوامل )او ايس سی(‬
‫کيا آپ جانتے ہيں کہ کہاں جانا ہے؟‬
‫بہت سارے وفاقی قوانين موجود ہيں جو کہ مالزمت کے دراخواست کنندگان اور مالزمين کو مالزمت ميں امتيازی سلوک‬
‫سے محفوظ کرتے ہيں۔ يہ قوانين ان وفاقی ايجنسيوں کی جانب سے الگو کيے جاتے ہيں جو امتيازی سلوک کی تفتيش کرتی ہيں۔‬
‫لوگوں کو اکثر معلوم نہيں ہوتا کہ اگروه امتيازی سلوک کا شکار ہوئے ہيں تومدد کہاں سے حاصل کرنی ہے کيونکہ‪،‬‬
‫امتيازی سلوک کی قسم اور آجر کے قدوقامت پہ انحصار کرتے ہوئے‪ ،‬مختلف ايجنسياں اس ميں شامل ہوسکتی ہيں۔ اگر ٓاپ‬
‫سمجھتے ہيں کہ ٓاپ امتيازی سلوک کا شکار ہوئے ہيں تو يہ کتابچہ آپ کو سمجھنے ميں مدد دے گا کہ کونسی ايجنسی سے رابطہ‬
‫کيا جانا چاہيئے۔‬

‫قومی اصليت کی بنا پہ امتيازی سلوک‬
‫قومی اصليت کی بنا پہ مالزمتی امتيازی سلوک کيا ہے؟‬

‫عموما يہ اس وقت ہے جب آپ کا آجر آپ کو ٓاپ کی پيدائش کے ملک يا آباؤ اجداد )اصل يا سمجھے گئے(‪ ،‬نسل‪ ،‬يا کچھ حاالت ميں‪ ،‬آپ کے‬
‫لہجے يا آپ کی انگلش بولنے کی صالحيت کی بنا پہ آپ سے مختلف سلوک کرے۔‬
‫قومی اصليت کی بنا پہ امتيازی سلوک کی ايک مثال اس وقت قائم ہوتی ہے جب آجرين محض آبائی انگلش بولنے والوں کو مالزمت فراہم کريں‬
‫قطع نظر اس بات کہ آيا لہجہ مالزمت کی کارکردگی ميں کوئی مداخلت کرے يا نہيں۔‬

‫اگر ميں قومی اصليت کی بنا پہ کيے جانے والے امتيازی سلوک کی اطالع کرنا چاہتا ہوں تو مجھے کس ايجنسی سے‬
‫رابطہ کرنا چايئيے؟‬

‫اگر ٓاپ کے ٓاجر کے پاس پوری کمپنی )صرف اس مقام پہ نہيں جہاں ٓاپ کام کرتے ہيں( ميں کم از کم ‪ 15‬مالزمين ہيں تو ٓاپ کوشکايت کا‬
‫اندراج ای ای او سی کے پاس کرنا چاہيئے۔ ٓاپ ‪ 1‐800‐669‐4000‬پہ فون کرسکتے ہيں يا اپنے مقامی دفترکو تالش کرنے کے ليے‬
‫‪ www.eeoc.gov/field‬پہ ٓان الئن جاسکتے ہيں۔‬
‫اگر ٓاپ کے ٓاجر کے پاس پوری کمپنی ميں ‪ 4‬سے ‪ 14‬مالزمين ہيں تو ٓاپ کو شکايت کا اندراج او ايس سی کے پاس کرنا چاہيئے۔ ٓاپ‬
‫اپنے حقوق کے بارے ميں سواالت کرنے کے ليے‪ ،‬او ايس سی کی ہاٹ الئن ‪ 1‐800‐255‐7688‬پہ کال کرسکتے ہيں‪ ،‬يا او ايس سی‬
‫کی ويب سائٹ وزٹ کرسکتے ہيں‪www.justice.gov/crt/about/osc :‬‬

‫شہريت کی حيثيت کی بنا پہ امتيازی سلوک‬
‫شہريت کی حيثيت کی بنا پہ مالزمت پہ امتيازی سلوک کيا ہے؟‬

‫يہ اس وقت ہے جب ٓاپ کا ٓاجر ٓاپ سے مختلف سلوک کرتا ہے کيونکہ ٓاپ امريکی شہری ہيں‪ ،‬يا نہيں ہيں‪ ،‬يا کيونکہ ٓاپ مہاجرين کی‬
‫ايک خاص کالس سے تعلق رکھتے ہيں۔‬
‫شہريت کی حيثيت کی بنا پہ امتيازی سلوک کی ايک مثال اس وقت قائم ہوتی ہے جب ٓاجرين صرف ان افراد کو مالزمت دينا چاہتے ہيں‬
‫جن کے پاس ‪ H1‐B‬ويزا ہے۔‬

‫اگر ميں شہريت کی حيثيت کی بنا پہ کيے جانے والے امتيازی سلوک کی اطالع کرنا چاہتا ہوں تو مجھے کس ايجنسی‬
‫سے رابطہ کرنا چايئيے؟‬

‫اگر ٓاپ کے ٓاجر کے پاس پوری کمپنی ميں کم از کم ‪ 4‬مالزمين ہيں تو ٓاپ کو شکايت کا اندراج او ايس سی کے پاس کرنا چاہيئے۔ ٓاپ اپنے‬
‫حقوق کے بارے ميں سواالت کرنے کے ليے‪ ،‬او ايس سی کی ہاٹ الئن ‪ 1‐800‐255‐7688‬پہ کال کرسکتے ہيں‪ ،‬يا او ايس سی کی‬
‫ويب سائٹ وزٹ کرسکتے ہيں‪www.justice.gov/crt/about/osc :‬‬

‫‪Urdu‬‬

‫‪ I‐9‬يا ”‪) “E‐Verify‬اليکٹرانک تصديق( دستاويز بدسلوکی کی صورت ميں امتيازی سلوک‬
‫دستاويزبدسلوکی کيا ہے؟‬

‫دستاويزبدسلوکی اس وقت ہوتی ہے جب ايک ٓاجر‪ ،‬مالزمت کی اہليت کی تصديق کرتے وقت وفاقی قانون کی جانب کی درکار کرده‬
‫دستاويز سے مختلف يا مزيد دستاويزدرکار کرتا ہے‪ ،‬مجاز دستاويز کو مسترد کرتا ہے‪ ،‬يا مالزم کی شہريت کی حيثيت يا قوميت کی بنياد‬
‫پہ مخصوص دستاويز کا مطالبہ کرتا ہے۔ دستاويز بدسلوکی اس وقت بھی ہوسکتی ہے جب ٓاپ کا ٓاجر ای‪-‬تصديق کو استعمال کرتے ہوئے‬
‫ٓاپ کے خالف امتيازی سلوک روا رکھتا ہے۔‬
‫دستاويزبدسلوکی ايک مثال اس وقت ہے جب ٓاپ مالزمت کی پيشکش کے دوران ڈرائيونگ الئسنس يا سوشل سيکيورٹی کارڈ دکھانے کا‬
‫انتخاب کرتے ہيں‪ ،‬ليکن ٓاپ کا ٓاجر ٓاپ کا مستقل رہائشی کارڈ)گرين کارڈ( بھی ديکھنے کا مطالبہ کرتا ہے۔‬

‫اگر ميں دستاويز بدسلوکی کی بنا پہ کيے جانے والے امتيازی سلوک کی اطالع کرنا چاہتا ہوں تو مجھے کس ايجنسی‬
‫سے رابطہ کرنا چايئيے؟‬

‫اگر ٓاپ کے ٓاجر کے پاس پوری کمپنی ميں کم از کم ‪ 4‬مالزمين ہيں تو ٓاپ کو شکايت کا اندراج او ايس سی کے پاس کرنا چاہيئے۔ ٓاپ اپنے‬
‫حقوق کے بارے ميں سواالت کرنے کے ليے‪ ،‬او ايس سی کی ہاٹ الئن ‪ 1‐800‐255‐7688‬پہ کال کرسکتے ہيں‪ ،‬يا او ايس سی کی‬
‫ويب سائٹ وزٹ کرسکتے ہيں‪www.justice.gov/crt/about/osc :‬‬

‫آپ کے پاس اضافی حفاظت بھی ہے!‬

‫وفاقی قانون کے تحت‪ٓ ،‬اپ نسل‪ ،‬رنگ‪ ،‬جنس‪ ،‬معذوری‪ ،‬مذہب‪ ،‬عمر )‪ 40‬سے زياده(‪ ،‬اورجينياتی معلومات )جس ميں خاندان کا طبی پس‬
‫منظر شامل ہے(‪ ،‬اورامتيازی سلوک کی شکايت کے ردعمل يا حفاظتی سرگرمی ميں شموليت کی بنياد پہ بھی مالزمت ميں امتيازی سلوک‬
‫سے محفوظ ہيں۔‬
‫اگر ٓاپ کے ٓاجر کے پاس پوری کمپنی )صرف اس مقام پہ نہيں جہاں ٓاپ کام کرتے ہيں( ميں کم از کم ‪ 15‬مالزمين‪ 1‬ہيں تو ٓاپ کوشکايت‬
‫کا اندراج ای ای او سی کے پاس کرنا چاہيئے۔ ٓاپ ‪ 1‐800‐669‐4000‬پہ فون کرسکتے ہيں يا اپنے مقامی دفترکو تالش کرنے کے‬
‫ليے ‪ www.eeoc.gov/field‬پہ ٓان الئن جاسکتے ہيں۔‬
‫کچھ رياستوں ميں ايسے قوانين بھی موجود ہيں جو کہ درخواست کنندگان اور مالزمين کو نسل‪ ،‬رنگ‪ ،‬جنس‪ ،‬معذوری‪ ،‬مذہب‪ ،‬عمر )‪40‬‬
‫سے کم يا زياده عمر(‪ ،‬جنسی رجحان‪ ،‬شہريت کی حيثيت‪ ،‬قوميت‪ ،‬اور خاندان کی حيثيت‪ ،‬اور ديگر بنيادوں پہ کيے جانے والے امتيازی‬
‫سلوک سے محفوظ کرتے ہيں۔ يہ قوانين ‪ 15‬سے کم مالزمين والے ٓاجرين کا احاطہ کرسکتے ہيں۔‬
‫بعض مقامات پہ‪ٓ ،‬اپ اپنے مقامی انسانی قوانين کے بارے ميں معلومات حاصل کرنے کے ليے ‪ 311‬پہ رابطہ کرسکتے ہيں يا‬
‫پھرايجنسی برائے مناسب مالزمت عوامل سے جو کہ ضد امتيازی قوانين الگوکرتی ہے۔ ٓاپ ان ايجنسيوں کے بارے معلومات ٓان الئن بھی‬
‫تالش کرسکتے ہيں۔‬

‫وقت کی حد‬

‫اگر ٓاپ خيال کرتے ہيں کہ ٓاپ مالزمت ميں امتيازی سلوک کا شکار ہوئے ہيں‪ ،‬تو يہ بہت اہم ہے کہ ٓاپ فوری مدد کے ليے پُکاريں‬
‫کيونکہ شکايت کا اندراج کروانے کے ليے وقت کی ايک حد مقرر ہے۔ کچھ قوانين آپ سے ‪ 180‬دنوں ميں شکايت کا اندراج کروانا‬
‫درکار کرتے ہيں‪ ،‬اور اگر ٓاپ انتظار کرتے ہيں تو ٓاپ اپنے حقوق کھو بيٹھيں گے۔‬
‫مالزمت کے حقوق کے بارے ميں سواالت کے ليے ٓاپ او ايس سی ہاٹ الئن کو ‪ 1‐800‐255‐7688‬پہ کال کرسکتے ہيں۔ ہاٹ الئن‬
‫پير سے جمعہ تک صبح ‪ 9‬سے شام ‪ 5‬بمطابق مشرقی وقت دستياب ہے اور ٓاپ فوری مدد حاصل کريں گے۔ ٓاپ کی کال گمنام ہوسکتی‬
‫ہے اگر ٓاپ چاہيں تو۔ زبان کی تشريح بھی دستياب ہے۔‬
‫ٓاپ ای ای او سی کو ‪ 1‐800‐669‐4000‬پہ بھی کال کرسکتے ہيں۔ يہ پير سے جمعہ صبح ‪ 7‬سے شام ‪ 8‬بمطابق مشرقی وقت دستياب‬
‫ہے۔ زبان کی تشريح بھی دستياب ہے۔‬
‫اگر ٓاپ کو يقين نہيں ہے کہ کس اينجنسی سے رابطہ کيا جائے‪ ،‬براه مہربانی اوپر بيان کرده کسی بھی نمبر پہ رابطہ کريں اور ہم اس بات‬
‫کو يقينی بنائيں گے کہ ٓاپ کا رابطہ مناسب ايجنسی سے مدد کے ليے کروا ديا گيا ہے۔‬
‫‪ 1‬عمر کے امتيازی سلوک کے ليے‪ٓ ،‬اپ کے ٓاجر کے پاس پوری کمپنی ميں کم از کم ‪ 20‬مالزمين ہونے چاہئيں۔‬

